972 So.2d 223 (2007)
Jackie M. BELL, Appellant,
v.
The STATE of Florida, DEPARTMENT OF REVENUE, CHILD SUPPORT ENFORCEMENT, o/b/o Deanne PEACOCK, Appellee.
No. 3D06-1671.
District Court of Appeal of Florida, Third District.
December 12, 2007.
*224 Jackie M. Bell, in proper person.
Jason R. Smith, Key West; Deborah Marks, Miami, for appellee.
Before GREEN, ROTHENBERG, and LAGOA, JJ.
ROTHENBERG, Judge.
Although the former husband, Jackie M. Bell, appeals from an order establishing child support, his pro se initial brief does not address that order. Instead, his initial brief addresses issues that pertain to prior court proceedings, which can no longer be timely appealed; matters raised by the former husband in his previous appeal before this Court, see Bell v. Peacock, 889 So.2d 78 (Fla. 3d DCA 2004) (table), and/or matters that were not raised at the hearing on the motion to establish child support. Accordingly, as the former husband has failed to demonstrate any reversible error, we affirm the order establishing child support.
We caution the former husband against filing further appeals seeking to attack matters that are not properly under review, which could result in this Court entering an order prohibiting him from filing further appeals pro se before this Court and requiring him to obtain representation by an attorney in good standing with The Florida Bar, before filing further appeals in this case.
Affirmed.